Chalmers, J.,
delivered the opinion of the court.
The bill alleges that the complainants are the real owners of the land in controversy, by descent from their father, and that the defendant is in possession under a title-bond from one who had no title, and also under a void tax-deed. It seeks to have the tax-deed and title-bond cancelled as clouds upon their title, and asks for a writ of assistance to recover possession. The principal point of demurrer is to the alleged want of jurisdiction in a court of chancery, because of the existence of a complete remedy by action of ejectment at law. Under the broad provisions of § 975 of the Code of 1871, the bill is maintainable in so far as it seeks a cancellation and removal of the title-bond and tax-deed as clouds, but is not maintainable in so far as it seeks possession of the land. The Chancery Court has no jurisdiction to award possession in this class of cases. The jurisdiction under the statute is exhausted when the particular muniments of title specified in the bill have been cancelled. Recourse must be had to a court of law to obtain possession; and in the action at law the defendant may set up any title he may have to the land other than that adjudged void in the chancery proceedings. Ezelle v. Parker, 41 Miss. 520.

Decree affirmed.